Stockton, J.
The appeal in this case was from the order *502©f the county court establishing the road, and not from the action of the appraisers fixing the amount of damages to be paid the defendant by reason of the road passing through his land. The questions arising upon the- amount of the-defendant’s compensation, are not necessarily involved in the order of the court establishing the road, and an appeal from the latter order, if regular and proper, would not necessarily bring •up the former with it for adjudication.. An appeal is- allowed from all orders and decisions of the county courts, on the merits of any matter affecting the- rights of individuals-as. distinguished from the public, including intermediate orders involving the merits, and necessarily affecting the decree or decision. Code, § 131; If the defendant deemed that the county court, in establishing the road, had exceeded its jurisdiction, or was otherwise acting illegally, and desired to have its action in the premises reviewed in the District Court, a writ of certiorari to the county court, in. the absence of any other plain, speedy and adequate remedy provided by law, would have been the' proper method of trying the regularity and validity of the proceedings. See the opinion of this court in Ball v. Humphreys, June term, 1854. The order of the county court establishing the road upon the petition of plaintiff, was not a matter affecting the rights of the defendant as distinguished from the public, and no appeal was allowed by law from the order.
The order and judgment of the District Court dismissing the appeal is affirmed.
Judgment affirmed.